                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTONIO L. GREEN,                                )
                                                 )
              Petitioner,                        )      Civil Action No. 20-172
                                                 )      District Judge Nora Barry Fischer/
                     v.                          )      Magistrate Judge Maureen P. Kelly
                                                 )
MARK CAPOZZA,                                    )
                                                 )
              Respondent.                        )


                                              ORDER



       Antonio Green (“Petitioner”) has filed a Petition under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody (the “Petition”), ECF No. 10, seeking to attack his state court

convictions for, inter alia, attempted homicide and aggravated assault in connection with the

shooting of an adult male and a female child.

       The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D.

       Magistrate Judge Kelly’s Report and Recommendation, ECF No. 2, filed on February 25,

2020, recommended that the Petition be dismissed pre-service pursuant to Rule 4 of the Rules

Governing Section 2254 Cases and that a Certificate of Appealability be denied. Service of the

Report and Recommendation was made on Petitioner by mail at his address of record. Petitioner

was informed that he could file Objections to the Report by March 13, 2020. It is now past March

13, 2020 and no Objections have been filed.

               Accordingly, IT IS HEREBY ORDERED this 16th day of March 2020, after de

novo review of the record and the Report and Recommendation, the Petition for Writ of Habeas
Corpus is DENIED. A certificate of appealability is likewise DENIED. The Report is adopted

as the opinion of the Court.

                                          BY THE COURT:


                                          s/Nora Barry Fischer
                                          Nora Barry Fischer
                                          Senior U.S. District Judge


cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge


       ANTONIO L. GREEN
       FN 6123
       SCI Fayette
       48 Overlook Drive
       Labelle, PA 15450




                                             2
